Citation Nr: 1012472	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for mild degenerative disease of the lumbar spine.  

2.  Entitlement to an initial rating higher than 10 percent 
for right knee osteoarthritis.  

3.  Entitlement to an initial rating higher than 10 percent 
for left knee osteoarthritis.

4.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture, status post-internal 
fixation right lateral malleolar.  

5.  Entitlement to an initial compensable rating for 
tendonitis of the left ankle, status post-fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection for a low back condition with a 10 
percent disability rating, bilateral knee condition with 
separate 10 percent disability ratings, and bilateral ankle 
disabilities rated as noncompensably disabling.  The Veteran 
disagreed with the assigned disability ratings.   

The Board notes that in an April 2002 rating decision the RO 
denied entitlement to service connection for residuals of 
bilateral ankle fractures, hypertension and high 
cholesterol.  In an April 2008  statement the Veteran 
indicated that there was clear and unmistakable error (CUE) 
contained in the April 2002 rating decision.  Additionally, 
the Veteran raised a claim for an earlier effective date for 
the grant of service connection for right and left knee 
disabilities.  The issues of CUE in the April 2002 rating 
decision, and entitlement to an earlier effective date for 
the grant of service connection of right and left knee 
disabilities, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  






FINDINGS OF FACT

1.  Mild degenerative disease of the lumbar spine is 
manifested by forward flexion greater than 60 degrees, a 
combined range of motion greater than 120 degrees, and no 
objective neurological abnormality or abnormal gait or 
spinal contour.

2.  The Veteran's right knee osteoarthritis is manifested by 
complaints of knee pain, stiffness, locking, instability and 
giving way; X-ray evidence of mild osteoarthritis, most 
prominent on the patellophemoral joints involving the 
lateral facet with marginal spur formations and probable 
chondromalacia patella; normal right knee extension; and 
limitation of flexion to 130 degrees with pain.  Slight 
recurrent subluxation or lateral instability was not 
demonstrated.

3.  The Veteran's left knee osteoarthritis is manifested by 
complaints of knee pain, stiffness, locking, instability and 
giving way; X-ray evidence of mild osteoarthritis, most 
prominent on the patellophemoral joints involving the 
lateral facet with marginal spur formations and probable 
chondromalacia patella; normal left knee extension; and 
limitation of flexion to 90 degrees with pain.  Slight 
recurrent subluxation or lateral instability was not 
demonstrated.

4.  Residuals of a right ankle fracture, status post-
internal fixation right lateral malleolar, are manifested by 
20 degrees of dorsiflexion and 40 degrees of plantar 
flexion; there is no additional functional loss due to pain, 
weakness, excess fatigability, lack of endurance, or 
incoordination, to include on repetitive movement.

5.  Tendonitis of the left ankle, status post-fracture, is 
manifested by 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion; there is no additional functional loss due 
to pain, weakness, excess fatigability, lack of endurance, 
or incoordination, to include on repetitive movement.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 
percent for mild degenerative disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2009).

2.  The criteria for an initial rating higher than 10 
percent for right knee osteoarthritis were not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).

3.  The criteria for an initial rating higher than 10 
percent for left knee osteoarthritis were not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).

4.  The criteria for an initial compensable rating for 
residuals of a right ankle fracture, status post-internal 
fixation right lateral malleolar, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Code 5271 (2009).

5.  The criteria for an initial compensable rating for 
tendonitis of the left ankle, status post-fracture, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.71(a), Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The RO sent correspondence in February 2007; a rating 
decision in January 2008; and a statement of the case in 
October 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims 
herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2008 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable 
due process and notification requirements if adequate notice 
is provided prior to that adjudication.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of 
adequate notice prior to a readjudication, including in a 
statement of the case or supplemental statement of the case, 
cures any timing defect associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained medical 
examinations in relation to the claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying 
on various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  

General Rating Principles

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal 
system include functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the 
provisions regarding pyramiding do not preclude the 
assignment of separate ratings for separate and distinct 
symptomatology where none of the symptomatology justifying 
an rating under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an rating 
under another diagnostic code.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Schedule, which directs 
the examiner to evaluate traumatic arthritis pursuant to the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).



Low Back

The Veteran contends that he is entitled to an initial 
rating higher than 10 percent for mild degenerative disease 
of the lumbar spine.  

On VA examination in November 2007, the Veteran reported a 
history of low back pain and stiffness related to parachute 
jumps in service.  The Veteran described the pain as dull 
and intermittent, with flare-ups in pain occurring about 
every 2 months.  The Veteran denied radiation of pain, 
weakness, or a history of incapacitating episodes in the 
previous 12 months.  The Veteran denied bowel, bladder or 
erectile dysfunction.  On physical examination, the lumbar 
spine curvature was normal.  No spasms or tenderness to 
palpitation were noted.  Gait was also normal.  Flexion was 
to 90 degrees with pain at 70 degrees, extension was to 30 
degrees with pain, lateral flexion and rotation was to 30 
degrees, bilaterally.  Range of motion was reduced due to 
pain.  Range of motion was not additionally limited by 
flare-ups in pain, fatigue, lack of endurance, weakness, or 
repetitive motion.  Deep tendon reflexes were normal in the 
lower and upper extremities, bilaterally.  Straight leg 
raises were negative.  X-rays of the lumbar spine revealed 
mild degenerative changes.  The examiner diagnosed mild 
degenerative disease of the lumbar spine with intermittent 
strain.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine for 
Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may 
also be evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Veteran's service-connected degenerative disease of the 
lumbar spine is rated under the General Rating Formula 
(General Formula) for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings 
will apply:  The criteria for a 20 percent rating are 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or with muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
The criteria for the next higher rating, 40 percent, are 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are separately rated under the 
appropriate diagnostic code.  

A disability rated under Diagnostic Code 5243 is rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for a 20 
percent rating, are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  The criteria for the next higher 
rating, 40 percent, are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 

On VA examination in November 2007, forward flexion of the 
lumbar spine was to 90 degrees with pain at 70 degrees, 
extension was to 30 degrees with pain, lateral flexion and 
rotation was to 30 degrees, bilaterally (70+30+30+30+30+30  
= 220 degrees).  As the combined range of motion was greater 
than 120 degrees, and as the there was no additional 
functional limitation due to pain on use or during flare-
ups, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, the criteria 
for a 20 percent based on a combined range of motion have 
not been met.  

Also, there was no evidence of incapacitating episodes, that 
is, bed rest prescribed by a physician and treatment by a 
physician, having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  For this 
reason, the criteria for a higher rating based on 
incapacitating episodes have not been met. 

As for objective neurological abnormalities, on VA 
examination in November 2007, the examiner found no 
abnormalities.  The Veteran denied bowel and bladder 
dysfunction.  Deep tendon reflexes were normal in the upper 
and lower extremities, bilaterally.  There were no spasms or 
tenderness on palpitation of the spine.  Gait was also 
normal and straight leg raises were negative.  

As the criteria for the next higher rating under either 
Diagnostic Code 5242 or 5243 have not been met, the 
preponderance of the evidence is against an initial rating 
higher than 10 percent for mild degenerative disease of the 
lumbar spine and the benefit-of-the- doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Osteoarthritis

The Veteran claims that he is entitled to an initial 
disability rating higher than 10 percent for the service-
connected right knee osteoarthritis.  Osteoarthritis of the 
right knee is currently rated 10 percent disabling under 
Diagnostic Code 5010.  

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be 
assigned for limitation of flexion or for limitation of 
extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion 
for a 20 percent rating is flexion limited to 30 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also instability of the knee may be rated separately under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.  In addition, 
a separate 10 percent rating may be awarded for the 
symptomatic removal of  semilunar cartilage under Diagnostic 
code 5259; or a separate 20 percent rating may be awarded 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion. VAOPGCPREC 09-98 (August 14, 
1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

On VA joint examination in November 2007, the Veteran 
complained of bilateral knee pain, stiffness, locking, 
instability and giving way.  The Veteran denied weakness, 
swelling, heat, redness, fatigability, lack of endurance, 
flare-ups in pain, episodes of dislocation or recurrent 
sublaxation.  He did not use assistive devices for 
ambulation.  His gait was slow.  Left knee flexion was to 
130 degrees with pain starting at 90 degrees.  Right knee 
flexion was to 130 degree with pain.  Extension was to zero 
degrees, bilaterally.  There was no additional loss of 
motion on repetitive motion, fatigue, or incoordination.  
There was no instability.  X-rays of the knees revealed mild 
osteoarthritis, most prominent on the patellophemoral joints 
involving the lateral facet with marginal spur formations 
and probable chondromalacia patella, particularly on the 
right.  The examiner diagnosed anserine bursitis and 
osteoarthritis.  

Right knee flexion is limited to 130 degrees with pain, or 
stated another way, the Veteran can flex to 130 degrees on a 
range from 0 to 140 degrees.  As flexion is not limited to 
30 degrees, the criterion for an increased rating to 20 
percent under Diagnostic Code 5260 is not demonstrated, 
considering functional loss due to pain and painful 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).

As extension was to zero degrees, the criterion, extension 
limited to 10 degrees, for a separate rating under 
Diagnostic 5261 was not demonstrated, even considering 
functional loss due to pain and painful movement.  With any 
pain, extension was still not limited such that the criteria 
for a compensable rating for limitation of extension were 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Additionally, while on examination the Veteran complained of 
locking, instability and giving way, there is no objective 
evidence of subluxation or lateral instability of the right 
knee, nor is there evidence of removal or dislocation of any 
knee cartilage.  Accordingly, in the absence of evidence of 
recurrent subluxation or lateral instability, or removal or 
dislocation of any knee cartilage, the assignment of a 
separate rating under Diagnostic Codes 5257, 5258, or 5259, 
is not warranted.  The evidence also does not show an 
ankylosis , tibia or fibula impairment, or genu recurvatum 
that would warrant any increased rating.  38 C.F.R. § 4.71a.

Therefore, the Board finds that the preponderance of the 
evidence is against an initial disability rating higher than 
10 percent for right knee osteoarthritis and the claim must 
be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Knee Osteoarthritis

The Veteran claims that he is entitled to an initial 
disability rating higher than 10 percent for the service-
connected left knee osteoarthritis.  Osteoarthritis of the 
left knee is currently rated 10 percent disabling under 
Diagnostic Code 5010.  

December 2001 private treatment notes recorded complaints of 
left knee pain and popping.  The clinician noted left knee 
arthritis.  

On VA joint examination in November 2007, left knee flexion 
was limited at most to  90  degrees with pain, or stated 
another way, the Veteran can flex to 90 degrees on a range 
from 0 to 140 degrees.  As flexion is not limited to 30 
degrees, the criterion for an increased rating to 20 percent 
under Diagnostic Code 5260 is not demonstrated, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

As extension was to zero degrees, the criterion, extension 
limited to 10 degrees, for a separate rating under 
Diagnostic 5261 was not demonstrated, even considering 
functional loss due to pain and painful movement.  With any 
pain, extension was still not limited such that the criteria 
for a compensable rating for limitation of extension were 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Additionally, while on examination the Veteran complained of 
locking, instability and giving way, there is no objective 
evidence of subluxation or lateral instability of the left 
knee; nor is there evidence of removal or dislocation of any 
knee cartilage.  .  Accordingly, in the absence of evidence 
of recurrent subluxation or lateral instability, or removal 
or dislocation of any knee cartilage, the assignment of a 
separate rating under Diagnostic Codes 5257, 5258, and 5259, 
is not warranted.  The evidence also does not show an 
ankylosis, tibia or fibula impairment, or genu recurvatum 
that would warrant any increased rating.  38 C.F.R. § 4.71a.

Therefore, the Board finds that the preponderance of the 
evidence is against an initial disability rating higher than 
10 percent for left knee osteoarthritis and the claim must 
be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right and Left  Ankles

The Veteran contends that he is entitled to an initial 
compensable rating for tendonitis of the left ankle, status 
post-fracture, and an initial compensable rating for 
residuals of a right ankle fracture, status post-internal 
fixation right lateral malleolar.  The Veteran's right and 
left ankle disabilities are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Under Diagnostic Code 5271, the criterion for the next 
higher disability rating of 10 percent is moderate 
limitation of motion and the criterion for a 20 percent 
rating is marked limited motion of the ankle.

With the foot at a 90 degree angle to the ankle as the 
neutral or starting position, a normal (full) range of ankle 
motion is defined as follows: from 0 degrees to 20 degrees 
of dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

On VA examination in November 2007, the examiner noted a 
history of left and right ankle fractures in service, along 
with a history of orthopedic surgery in the right ankle.  
Range of motion of the right and left ankle, bilaterally, 
was dorsiflexion from zero to 20 degrees, plantar flexion 
was zero to 40 degrees, inversion was zero to 25 degrees, 
and eversion was zero to 20 degrees, without pain.  There 
was no additional loss of motion on repetitive movement, 
instability and incoordination.  The examiner noted no 
ankylosis of the right or left ankle joints.  There was no 
instability, abnormal weight bearing, effusion, redness, 
heat, guarding or functional limitations on sitting or 
standing.  X-rays of the ankles revealed prior right 
internal fixation right lateral malleolar fracture, and some 
ligamentous calcification.  The examiner diagnosed 
tendonitis of the left ankle, and tendonitis of the right 
ankle, status post-internal fixation right lateral malleolar 
with calcaneal spurs.  

Accordingly, dorsiflexion of the right ankle is to 20 
degrees and plantar flexion is to 40 degrees.  The right 
ankle is not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There is no 
additional loss functional loss with repetitive movements.  
Given the foregoing, the Board finds that the disability 
picture does not more nearly approximate the criteria for an 
initial compensable rating of 10 percent, that is, moderate 
limitation of motion of the ankle.

Similarly, dorsiflexion of the left ankle is to 20 degrees 
and plantar flexion is to 40 degrees.  The left ankle is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  There is no additional loss 
functional loss with repetitive movements.  Given the 
foregoing, the Board finds that the disability picture does 
not more nearly approximate the criteria for an initial 
compensable rating for moderate limitation of motion of the 
ankle.

As there is no X-ray evidence of arthritis affecting the 
ankles, consideration of 38 C.F.R. § 4.71a, Diagnostic Code 
5003 is not for application here.  

The criteria for a compensable rating have not been met as 
the range of dorsiflexion and plantar flexion were within 
normal limits on VA examination in 2007.  The Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, which 
address functional loss due to pain, weakened movement, and 
fatigability, but the present record does not indicate 
additional functional loss due to pain, weakened movement, 
or fatigue on use or during flare-ups that would equate to a 
moderate degree of limitation of motion of the right or left 
ankle.

For these reasons the preponderance of the evidence is 
against the claim for an initial compensable rating for 
residuals of a right ankle fracture, status post-internal 
fixation right lateral malleolar, and the claim must be 
denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's low back, 
bilateral knee, and bilateral ankle disabilities reasonably 
describe the Veteran's disability level and symptomatology, 
and provide for higher ratings for additional or more severe 
symptoms, which have not been shown.  In this regard, there 
is no evidence that these disorders cause unusual factors 
such as marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are adequate.  
Consequently, referral for extraschedular consideration is 
not warranted under 38 C.F.R. § 3.321(b)(1).











						(The Order follows on the next 
page)
ORDER

An initial rating higher than 10 percent for mild 
degenerative disease of the lumbar spine is denied.  

An initial rating higher than 10 percent for right knee 
osteoarthritis is denied.  

An initial rating higher than 10 percent for left knee 
osteoarthritis is denied.

An initial compensable rating for residuals of a right ankle 
fracture, status post-internal fixation right lateral 
malleolar, is denied.  

An initial compensable rating for tendonitis of the left 
ankle, status post-fracture, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


